Citation Nr: 0946515	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  08-15 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1952 to 
January 1954.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 VA RO rating decision.  
During the course of his appeal, the Veteran was afforded a 
hearing before the undersigned Veterans Law Judge in October 
2009.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The matter of service connection for tinnitus is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required on his part.  



FINDING OF FACT

The currently demonstrated bilateral hearing loss is shown as 
likely as not to be causally related to a pattern of 
excessive noise exposure that began during his period of 
active service.  




CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by a bilateral sensorineural hearing 
loss is due disease or injury that was incurred in his period 
of active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).  




REASONS AND BASES FOR THE FINDING AND CONCLUSION.  

The Veteran asserts that he currently suffers from bilateral 
hearing loss and tinnitus as the result of noise exposure 
from generators, heater units, communications, and flight 
line noise while serving as a pilot in the Air Force.  

Moreover, during his October 2009 hearing, the Veteran also 
testified that he experienced extensive acoustic trauma while 
sighting rifles and firing various caliber weapons, including 
thirty caliber machine guns, recoilless rifles, grenade 
launchers, and mortars during training exercises.  

Here, the Veteran reported that, in his capacity as security 
officer, he worked on the flight line at Davis-Monthan Air 
Force Base, meeting planes upon their return without being 
afforded any type of hearing protection as he performed his 
duties.  He also recounted an incident where he was flying in 
a hospital plane when the plane suddenly lost pressure and 
caused him to experience  a great deal of pain in his ears, 
but did not cause his eardrums to rupture.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  

The Veteran is competent to testify as to observable symptoms 
such as ringing in his ears, and tinnitus is the type of is 
the type of disorder associated with symptoms capable of lay 
observation.  See Charles v. Principi, 16 Vet. App. 370 
(2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995)).  

The Board notes that the Veteran's DD Form 214, Certificate 
of Release or Discharge from Active Duty, indicated that he 
served as a second lieutenant in the Air Force Reserve, that 
he had no overseas service, and that his most significant 
duty assignment was in the Headquarters Squadron Section of 
the 803rd Air Base Group.  

The DD Form 214, Certificate of Release or Discharge from 
Active Duty, did not contain the Veteran's military 
occupational specialty (MOS).  Notably, in the Veteran's 
civilian life he was trained as an accountant.  

The service treatment records indicate on induction 
examination, in October 1952, that audiometric testing for 
the right ear was at a level 15 at 250, 500, 1000, and 2000 
Hz, respectively, and for the left ear at a level 5 at 250 
Hz, 15 at 500 Hz, 10 at 1000 Hz, and 15 at 2000 Hz.  

On separation examination, in December 1953, no audiometric 
testing was performed except for a hearing (whisper) test, 
which again indicated that the Veteran's hearing was normal, 
15/15, bilaterally.  

The VA treatment records, dated from 2001 to 2008, reflect 
complaints of occasional tinnitus, and findings of pure tone 
audiometry results indicating mild to moderate through 2000 
Hz, sloping steeply to profound high frequency sensorineural 
hearing loss, bilaterally, consistent with aging and noise-
induced cochlear pathology.  

Specifically, a VA audiology consult in August 2001, contains 
the opinion of an audiology fellow, that the Veteran had 
bilateral noise-induced hearing loss secondary to a reported 
history of military noise exposure, which in the audiology 
fellow's opinion was more likely than not the result of 
military noise exposure.  

On this record, the Board finds the evidence to be in 
relative equipoise in showing that the Veteran's bilateral 
sensorineural hearing loss as likely as not is the result of 
ongoing exposure to acoustic trauma that began during his 
period of active service.  

In resolving all reasonable doubt in the Veteran's favor, 
service connection for the bilateral sensorineural hearing 
loss is warranted.  

To the extent that the action taken hereinabove is fully 
favorable to the Veteran, a discussion of VCAA is not 
required at this time.  


ORDER

Service connection for the bilateral sensorineural hearing 
loss is granted.  


REMAND

Further, regarding the tinnitus claim, as VA treatment 
records only indicate complaints of tinnitus but a nexus 
opinion is not currently of record, the Board finds that a VA 
examination is also warranted to determine the nature and 
likely etiology of the claimed tinnitus.  

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.  Specifically, VA will provide a medical examination 
or obtain a medical opinion based upon a review of the 
evidence of record if the VA determines it is necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2009).  

Prior to arranging for the Veteran to undergo examination, 
the VA should obtain and associate with the claims file all 
outstanding VA medical records.  The only VA treatment 
records contained within the claims file are from the Bay 
Pines, Florida VA Medical Center (VAMC) dated from August 
2001 to April 2008.  Yet the Board notes that during his 
hearing the Veteran indicated that he has been receiving 
treatment at the VAMC in Martinsburg, West Virginia as well.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Accordingly, this remaining issue is REMANDED to the RO for 
the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should obtain all outstanding 
records of evaluation and/or treatment of 
the Veteran for any ear disorder not 
already associated with the record from 
the Bay Pines, Florida VAMC from April 
2008 to the present, and from the 
Martinsburg, West Virginia VAMC.  All 
records and/or responses received should 
be associated with the claims file.  The 
Veteran also should be notified that he 
may submit medical evidence to support 
his claim.  

2.  Then, the RO should schedule the 
Veteran for a VA audiology examination to 
determine the nature and likely etiology 
of the claimed tinnitus.  The Veteran's 
claims file must be reviewed by the 
examiner.  All indicated tests should be 
performed and all findings should be 
reported in detail.  If  tinnitus is 
found, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent or more 
probability) that the tinnitus is due 
noise exposure or another event of his 
active service.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached.  

3.  Following completion of all indicated 
development, the RO should readjudicate 
the remaining claim of service connection 
in light of all the evidence of record.  
If any benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
should be furnished a Supplemental 
Statement of the Case and provided an 
appropriate opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


